Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 8, 9, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (U.S. Publication 2018/0228642) henceforth referred to as Davis.
Regarding claim 1, Davis discloses a fluid collection device (10), comprising: a casing (20) defining an internal volume (Paragraph [0052]) and an opening (30), the casing including a material (Paragraph [0053], silicon) disposed (Figure 10, Paragraph [0052]) in a pubic region (Figure 10, Paragraph [0052]) of a female user (Paragraph [0051]); and a fluid permeable (Paragraph [0056]) material (40) disposed within (Paragraph [0056]) the internal volume (Paragraph [0052]) and in fluid communication (Paragraph [0052]) with the opening (30).
Davis does not expressly disclose the material (Paragraph [0053], silicon) being compressible or elastically deformable. However, these characteristics are inherent to the material (silicon) and the material would perform the function of being compressed or deformed when disposed in a pubic region of a female user and are thus anticipated by the disclosure of Davis. See MPEP 2112.02.
Regarding claim 2, Davis discloses the invention of claim 1. Davis further discloses the invention comprising a fluid conduit (32) disposed within (Paragraph [0060]) the internal volume (Paragraph [0052]) and configured to enable extraction (Paragraph [0060]) of fluid (Paragraph [0060]) from the internal volume (Paragraph [0052]). 
Regarding claim 3, Davis discloses the invention of claim 1. Davis further discloses the opening (30) being elongated and extends longitudinally (Paragraph [0052]) across the casing (20).
Regarding claim 8, Davis discloses the invention of claim 2. Davis further discloses the fluid conduit (32) includes a tube (32) that forms a fluid flow path (Paragraph [0060]) to extract fluid (Paragraph [0060]) from the internal volume (Paragraph [0052]).
Regarding claim 9, Davis discloses the invention of claim 2. Davis further discloses the fluid conduit (32) is configured to couple to a suction device (Paragraph [0060]).
Regarding claim 10, Davis discloses the invention of claim 1. Davis further disclose the compressible (see explanation above in the rejection of claim 1) material (Paragraph [0053]) including a closed-cell foam (Paragraph [0055]).
Regarding claim 20, Davis discloses a system (10) for transporting urine away (Paragraph [0002]) from a user (Paragraph [0002]), the system comprising: a fluid collection device (10), comprising: a casing (20) defining an internal volume (Paragraph [0052]) and an opening (30), the casing including a compressible material (see explanation in the above rejection of claim 1) elastically deformable (see explanation in the above rejection of claim 1) when the fluid collection device (10) is disposed in a pubic region (Figure 10; Paragraph [0052]) of a female user (Paragraph [0051]); and a porous material (Paragraph [0057], open-celled foam) disposed within (Paragraph [0056]) the internal volume (Paragraph [0052]) and in fluid communication (Paragraph [0056]) with the opening (30); and a suction device (Paragraph [0102]) operably coupled (Paragraph [0060] and Paragraph [0102]) to the fluid collection device (10), the suction device (Paragraph [0102]) configured to draw fluid (Paragraph [0060]) from the fluid collection device (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 12, 13, 14, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Publication 2018/0228642) in view of Stewart (U.S. Publication 2011/0054426).
Regarding claim 4, Davis discloses the invention of claim 1. Davis further discloses the casing (20) being fluid impermeable (Paragraph [0052]) and acting as a housing (Paragraph [0053]) to the device. Davis does not expressly disclose a separate housing disposed between the casing and the fluid permeable material. Stewart, in the same field of endeavor of fluid collection devices, teaches a fluid collection device (10) with a casing (12) that has a housing (26, liner) attached to the casing (12) for the purpose of preventing the escape of fluid (Paragraph [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the impermeable casing of Davis that performs the function of retaining fluid within the device, for the casing and impermeable housing of Stewart since these elements perform the same function of preventing the escape of fluid. Simply substituting one means of preventing the escape of fluid for another would yield the predictable result of allowing a device to prevent the escape of fluid. See MPEP 2143.
Regarding claim 11, Davis discloses a fluid collection device (10) comprising: a fluid impermeable housing (20) defining an internal volume (Paragraph [0052]) and an opening (30); and a fluid permeable (Paragraph [0056]) material (40) disposed within the internal volume (Paragraph [0052]) and in fluid communication (Paragraph [0056]) with the opening (30). The housing (20) of Davis serves the purpose of a casing of the device, but Davis does not expressly disclose a housing and a casing that are separate structures. Stewart, in the same field of endeavor of fluid collection devices, teaches a fluid collection device (10) with a casing (12) that has a fluid impermeable housing (26, liner) attached to the casing (12) for the purpose of preventing the escape of fluid (Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the impermeable casing of Davis that performs the function of retaining fluid within the device, for the casing and impermeable housing of Stewart since these elements perform the same function of preventing the escape of fluid. Simply substituting one means of preventing the escape of fluid for another would yield the predictable result of allowing a device to prevent the escape of fluid. See MPEP 2143.
Regarding claim 12, Davis in view of Stewart disclose the invention of claim 11. Davis in view of Stewart further disclose a fluid conduit (32 of Davis) disposed within the internal volume (Paragraph [0052] of Davis) and configured to enable extraction (Paragraph [0060]) of fluid (Paragraph [0060]) from the internal volume.
Regarding claim 13, Davis in view of Stewart disclose the invention of claim 11. Davis in view of Stewart further disclose the casing (20 of Davis as modified with Stewart) being a compressible material (see explanation above in rejection of claim 1) elastically deformable (see explanation above in the rejection of claim 1) when the fluid collection device (10 of Davis) is disposed in a pubic region (Figure 10, Paragraph [0052] of Davis) of a female user (Paragraph [0051] of Davis).
Regarding claim 14, Davis in view of Stewart disclose the invention of claim 11. Davis in view of Stewart further disclose the casing (20 of Davis as modified with Stewart) being hydrophobic (Paragraph [0053] of Davis).
Regarding claim 15, Davis in view of Stewart disclose the invention of claim 11. Davis in view of Stewart further disclose a portion of the fluid permeable (Paragraph [0056] of Davis) material (40 of Davis) extending into (Paragraph [0056], exposed and in direct contact with anatomy) the opening (30 of Davis) to interface with a urethral opening (Abstract of Davis) of a female user (Paragraph [0051] of Davis).
Regarding claim 16, Davis in view of Stewart disclose the fluid collection device of claim 11. Davis in view of Stewart do not expressly disclose the casing having a thickness of about 8 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the casing to have a thickness of about 8 mm in order to fit the particular application of use since this claimed dimension of the casing does not change the ability of casing to compress or collect fluid from a patient. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see Paragraph [35] of applicant specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.
Regarding claim 18, Davis in view of Stewart disclose the invention of claim 12. Davis in view of Stewart further disclose a fluid reservoir (28 of Davis) at a first end (24 of Davis) of the internal volume (Paragraph [0052] of Davis), and the fluid impermeable housing (20 of Davis as modified with Stewart) forming an aperture (Paragraph [0052], open) at a second end (22 of Davis) of the internal volume (Paragraph [0052]); and the fluid conduit (32) including a tube (32 of Davis) in fluid communication (Paragraph [0053] of Davis) with the fluid reservoir (28 of Davis) and extending through the aperture (Paragraph [0052] of Davis) of the fluid impermeable housing (20 of Davis as modified with Stewart).
Davis in view of Stewart does not expressly disclose the fluid impermeable housing forming the fluid reservoir at the first end of the internal volume. However, Davis in view of Stewart does disclose the fluid reservoir (28 of Davis) being attached to the housing (20 of Davis as modified with Stewart) at the first end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid reservoir to have been formed by the housing, since the court has held that the use of a one-piece construction instead of the structure disclosed in Davis would be merely a matter of obvious engineering choice. In re Larson, 40 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Furthermore, applicant has provided no criticality in the specification for the housing forming a fluid reservoir rather than being a separate attached piece (Paragraphs [21], [23], and [34]).
Regarding claim 19, Davis in view of Stewart disclose the invention of claim 12. Davis in view of Stewart further disclose the fluid conduit (32 of Davis) being configured to couple (Paragraph [0060]) to a suction device (Paragraph [0102]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Publication 2018/0228642) in view of Stewart (U.S. Publication 2011/0054426) and further in view of Godinez et al. (U.S. Publication 2021/0393433).
Regarding claim 5, Davis in view of Stewart disclose the fluid collection device of claim 4. Davis in view of Stewart further disclose the housing (20 of Davis as modified by Stewart) being attached (Paragraph [0020] of Stewart) to the casing (20 of Davis as modified by Stewart), and the casing (20 of Davis as modified by Stewart) substantially overlaying (Figure 3 of Stewart; casing 12 overlaying liner 26) the fluid impermeable housing (20 of Davis as modified by Stewart). Davis in view of Stewart do not expressly disclose the housing being adhesively bonded to the casing. In the same field of endeavor of urine collection devices, Godinez teaches a casing (52 and 53) bound together using adhesive (Paragraph [0031]) for the purpose of assembling the device (Paragraph [0031]). 
The use of adhesive is a well-known technique for attaching objects in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment means of Davis in view of Stewart that attaches the housing to the casing for the adhesive of Godinez since these elements perform the same function of attaching two separate layers together. Simply substituting one attachment means for another would yield the predictable result of allowing attachment of the housing to the casing. See MPEP 2143.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Publication 2018/0228642. 
Davis discloses the invention according to claim 1, but does not expressly disclose the casing having a thickness of at least 3mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the casing to have a thickness of at least 3mm in order to fit the particular application of use since this claimed dimension of the casing does not change the ability of casing to compress or collect fluid from a patient. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see Paragraph [35] of applicant specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Publication 2018/0228642) in view of Cross (U.S. Patent 4,936,838). 
Regarding claim 7, Davis discloses the fluid collection device of claim 1. Davis does not expressly disclose the casing having a thickness that varies along a length of the casing. In the same field of endeavor of female fluid collection devices, Cross teaches a flexible casing (3) that has varying thickness (see below diagram of Figure 3) along a length (see below diagram of Figure 3) of the casing (3) for the purpose of containing discharge (Col. 1 lines 29-40) and conforming to the anatomy of the user (Col. 1 lines 29-40).
It would have been prima facie obvious before the effective filing date of the claimed invention to have modified the casing as disclosed by Davis, to have a thickness that varies along a length of the casing for the purpose of containing discharge (Col. 1 lines 29-40) and conforming to the anatomy of the user (Col. 1 lines 29-40).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Publication 2018/0228642) in view of Stewart (U.S. Publication 2011/0054426) and further in view of Cross (U.S. Patent 4,936,838).
Regarding claim 17, Davis in view of Stewart disclose the fluid collection device of claim 11. Davis in view of Stewart do not expressly disclose the casing having a thickness that varies along a length of the casing. In the same field of endeavor of female fluid collection devices, Cross teaches a flexible casing (3) that has varying thickness (see below diagram of Figure 3) along a length (see below diagram of Figure 3) of the casing (3) for the purpose of containing discharge (Col. 1 lines 29-40) and conforming to the anatomy of the user (Col. 1 lines 29-40).
	It would have been prima facie obvious before the effective filing date of the claimed invention to have modified the casing as disclosed by Davis in view of Stewart, to have a thickness that varies along a length of the casing for the purpose of containing discharge (Col. 1 lines 29-40) and conforming to the anatomy of the user (Col. 1 lines 29-40).

    PNG
    media_image1.png
    570
    654
    media_image1.png
    Greyscale

Illustrative diagram of Figure 3 of Cross (U.S. Patent 4,936,838).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Le (U.S. Publication 2016/0256022) discloses a portable urinal with a casing and an insert.
Vaninetti et al. (U.S. Publication 2022/0104965) discloses a urinary relief device with a casing and fluid permeable material within the casing.
Van Den Heuvel et al (U.S. Publication 2008/0287894) discloses a urine collecting device with a casing and fluid permeable material within the casing.
Washington (U.S. Patent No. 4,886,508) discloses a urinary external catheter with a flexible casing and a fluid permeable material within the casing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-2775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        




/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771